DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-3, 5-7, 9-10, 12-13, and 16-20, the prior art of record does not teach a composite pane having a functional element having electrically controllable optical properties, comprising: a stack sequence formed of an outer pane, a first intermediate layer, a second intermediate layer, and an inner pane, wherein the first and second intermediate layers contain at least one thermoplastic polymer film with at least one plasticizer, and a functional element having electrically controllable optical properties that is arranged between the first intermediate layer and the second intermediate layer at least in sections, the  functional element, comprising: a stack sequence formed of a first carrier film, a first surface electrode, an active layer, a second surface electrode, and a second carrier film, wherein the first and second surface electrodes are transparent, electrically conductive layers, and wherein the functional element is a multilayer film, wherein the first carrier film and the second carrier film contain at least one thermoplastic polymer, wherein the second carrier film has an overhanging region beyond the first carrier film and a barrier film is arranged on at least one edge region of the first carrier film and the overhanging region of the second carrier film, wherein an exit surface of the active layer between the first carrier film and the second carrier film is sealed by the barrier film and wherein the barrier film is implemented such that the barrier film prevents the diffusion of plasticizer through the barrier film.
The closest art as previously cited is Yamazaki US 2014/0063432 and Fanton US 2009/0323162 teach functional element having electrically controllable optical properties, comprising: a stack sequence formed of a first carrier film, a first surface electrode, an active layer, a second surface electrode, and a second carrier film, wherein the second carrier film has an overhanging region beyond the first carrier film and a barrier film is arranged on at least one edge region of the first carrier film and the overhanging region of the second carrier film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871